UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7659


REGINALD KEITH BALL,

                Plaintiff – Appellant,

          v.

JEFFREY ARTRIP; G. K. WASHINGTON; ASST. WARDEN WALWRATH;
UNIT MANAGER WALTER SWINEY; COUNSELOR J. D. KING; R.
MATHENA, Warden,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:14-cv-00438-GEC)


Submitted:   March 20, 2015                 Decided:   April 10, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald Keith Ball, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald       Keith     Ball    appeals      the      district        court’s       order

dismissing his 42 U.S.C. § 1983 (2012) action without prejudice

and    denying        his     motions    to       amend       his     complaint       and     for

reconsideration. *          We affirm.

       We review de novo a district court’s dismissal for failure

to state a claim, viewing the facts and drawing all reasonable

inferences       in     favor     of    the       nonmoving         party.         Kensington

Volunteer Fire Dep’t v. Montgomery Cnty., 684 F.3d 462, 467 (4th

Cir.   2012).         To    survive     dismissal,        a    complaint       must    contain

sufficient       facts      “to   raise       a    right       to         relief   above     the

speculative level,” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007), and “to state a claim to relief that is plausible on

its face,” id. at 570.

       We   review      for    abuse    of    discretion            the    district    court’s

determination to deny a motion to reconsider under Fed. R. Civ.

P. 59(e) and to amend a complaint under Fed. R. Civ. P. 15(a).

Mayfield v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 674

F.3d 369, 378 (4th Cir. 2012); see Pac. Ins. Co. v. Am. Nat’l

Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998) (discussing


       *
       We construe Ball’s motion for reconsideration as seeking
relief pursuant to Fed. R. Civ. P. 59(e). See Dove v. CODESCO,
569 F.2d 807, 809 (4th Cir. 1978).            Regardless of its
construction, however, the outcome remains the same.



                                              2
grounds for Rule 59(e) relief).                    Leave to amend should be freely

given but may be denied when “the amendment would have been

futile.”     Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006) (en

banc) (internal quotation marks omitted).

       We have reviewed the record and find no reversible error.

As   the    district       court    correctly         concluded,        Ball’s    original

complaint and postjudgment pleadings failed to establish that

prison     officials       relied    to    any       constitutionally          significant

degree upon the allegedly false information Ball seeks to have

expunged from his record under Paine v. Baker, 595 F.2d 197 (4th

Cir.   1979).         Accordingly,        we       affirm       substantially     for     the

reasons    stated     by    the    district        court.        Ball    v.    Artrip,    No.

7:14-cv-00438-GEC          (W.D.    Va.    Sept.      29    &    Oct. 31,      2014).      We

dispense     with     oral    argument         because          the    facts    and     legal

contentions     are    adequately         presented        in    the    materials     before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                               3